PER CURIAM.
We affirm the trial court’s adjudication of delinquency. However, we remand for the trial court’s correction of the disposition order.
Appellant was 16 years old at the time of the disposition proceedings. The trial court ordered her commitment to the Department of Juvenile Justice for no longer than the maximum sentence allowable by law or her 21st birthday. This sentence could be construed to exceed the statutory maximum for a first degree misdemeanor. See A.F. v. State, 718 So.2d 260, 263 (Fla. 1st DCA 1998); L.W.G. v. State, 785 So.2d 696 (Fla. 4th DCA 2001) (citing R.P. v. State, 695 So.2d 490 (Fla. 4th DCA 1997); M.S. v. State, 675 So.2d 215 (Fla. 4th DCA 1996)). Accordingly, the disposition order should be amended to reflect that Appellant’s commitment shall last no longer than one year. Additionally, although the disposition order correctly reflects that Appellant pleaded guilty to a first degree misdemeanor, the statutory reference should be amended to reflect that she violated section 812.014(3)(b), Florida Statutes.
BOOTH, BARFIELD and PADOVANO, JJ., concur.